Citation Nr: 1759646	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-20 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a heart disorder, to include as due to in-service herbicide exposure.

2. Entitlement to service connection for diabetes mellitus, type II (hereinafter ?diabetes"), to include as due to in-service herbicide exposure.

3. Entitlement to service connection, to include on a secondary basis, for hypertension.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner Simpson, Attorney


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In December 2014, the Board issued a decision denying entitlement to service connection for a heart disability, to include as due to in-service herbicide exposure; entitlement to service connection for diabetes, to include as due to in-service herbicide exposure; and entitlement to service connection, to include on a secondary basis, for hypertension.  Additionally, through a separate December 2014 decision, the Board denied entitlement to service connection for high cholesterol.  Thereafter, the Veteran appealed both of the Board's December 2014 decisions to the United States Court of Appeals for Veterans Claims (Court).
 
In March 2017, the Court granted the parties joint motion for partial remand (JMPR).  Specifically, the Court set aside the portion of the Board's December 2014 decision denying the Veteran's claims for service connection for a heart disability, diabetes, and hypertension, and remanded the matters to the Board for readjudication consistent with the JMPR.  In doing so, the Court stated, in pertinent part, that the Board did not ensure that VA fulfilled its duty to assist with regard to verification of the Veteran's alleged in-service exposure to herbicides in the Korean Demilitarized Zone (DMZ).  The Veteran agreed to abandon his remaining claim for service connection for high cholesterol.  The case has been returned to the Board for further appellate review.

The Board notes that the Veteran was previously represented by Peter J. Meadows, Attorney.  In March 2017, the Veteran submitted a VA Form 21-22a in favor of Deanne L. Bonner Simpson, Attorney (thereby revoking the power of attorney of Attorney Meadows).  See 38 C.F.R. § 14.631(f)(1)(2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his claimed heart disability and his diabetes should be service-connected due to his exposure to herbicides.  Specifically, he alleges that he served in Korea in and near the DMZ.  The Veteran asserts that he was exposed to herbicides in the DMZ, as his military duties as a Clerk Typist and an Information Specialist required him to leave his unit, per his unit commander's order, and travel to the DMZ to deliver and exchange orders and forms for the message center at his unit.  Additionally, as part of his duties as an Information Specialist, the Veteran obtained news stories for the enlisted men of his company and headquarters from units along the DMZ.  The Veteran's military personnel records confirm Military Occupational Specialties of a Clerk Typist from July 1969 and an Information Specialist from February 1971.

There is presumptive herbicide exposure for any Veteran who served in Korea between April 1, 1968 and August 31, 1971 in a unit determined by VA and the Department of Defense to have operated in an area in or near the Korean DMZ in which herbicides were applied.  See 38 C.F.R. § 3.307(a)(6)(w); see also 76 Fed Reg 4,245-4,250 (Jan. 25, 2011).  If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by the Department of Defense, then it is presumed that he or she was exposed to herbicides containing Agent Orange unless there is affirmative evidence to establish the Veteran was not exposed to any such agent during that service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include diabetes mellitus, type II, and coronary artery disease, shall be service-connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). Diabetes mellitus, type II, and coronary artery disease shall have become manifest to a degree of 10 percent or more any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

As noted in the March 2017 JMPR, VA is required to assist a claimant in obtaining Federal records if the claimant provides enough information to identify and locate the records.  See 38 C.F.R. § 3.159(c)(2).  In his April 2011 claim and lay statements thereafter, the Veteran indicated that he served in Seoul, Korea, assigned to the Headquarters and Headquarters Company (HHC), 304th Signal Battalion from August 1969 to August 1971, as well as the Headquarters and Headquarters Detachment (HHD), 4th Signal Group, 8th Infantry Division from August 1971 to October 1971.  Although neither of the Veteran's units are among the list of units that the Department of Defense has identified as serving in areas along the DMZ in Korea where herbicides were used between April 1968 and August 1971, the Veteran has indicated that his military duties as a Clerk Typist and an Information Specialist required him to travel to the DMZ multiple times from 1969 to 1971.   

Pursuant to its May 2011 Personal Information Exchange System (PIES) request for the Veteran's service personnel file and documents illustrating his exposure to herbicides, the RO received a negative response from the National Personnel Records Center (NPRC) indicating there was no record of the Veteran's exposure to herbicides in service.  Thereafter, in a June 2011 memorandum, the RO made a formal finding as to the lack of information required to verify that the Veteran had met the criteria for presumptive or factual exposure to herbicides.  The RO determined that the information required to corroborate herbicide exposure in Korea, as described by the Veteran, was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC).  The RO noted that a review of the Veteran's military personnel file, had revealed that the Veteran was assigned to HHD, 4th Signal Group, 8th Infantry Division, as an Information Specialist, from March 28, 1969 to November 1, 1971.  

The Board notes that the RO's June 2011 memorandum shows that its May 2011 PIES request addressed whether the Veteran was exposed to herbicides in the Republic of Vietnam, rather than Korea.  Further, there has been no direct response from the RO, the NPRC, or the JSRRC, as to the Veteran's allegations that he was exposed to herbicides, due to travelling  to the DMZ, as part of his military duties as a Clerk Typist and an Information Specialist, per his unit commander's orders. 

To the extent that the Veteran's purported exposure to herbicides in the DMZ has been inadequately developed, a remand is necessary, as to the Veteran's claims for service connection for a heart disability and diabetes, to confirm whether the Veteran's duties as a Clerk Typist and an Information Specialist from August 1969 to October 1971brought him to the DMZ, thus exposing him to herbicides. 

The Board notes that the Veteran's claim for entitlement to service connection, to include on a secondary basis, for hypertension is inextricably intertwined with the foregoing issues, and so disposition of the issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, through his attorney, and request any additional details which may serve to allow VA to verify the Veteran's presence in the DMZ.  The Veteran should be asked to provide specific details, such a dates, locations, and detailed descriptions of events, as well as any other witnesses, including their names, ranks, units of assignments, or any other identifying information.

2. Thereafter, contact the JSRRC, or other relevant source, to verify whether the Veteran served in Korea, at any point, from August 1969 to October 1971, and if so, whether the Veteran was exposed to an herbicide agent.  The JSRRC, or other relevant source, should be informed that the Veteran's Military Occupational Specialty was a Clerk Typist, as well as an Information Specialist, and that he was assigned to the Headquarters and Headquarters Company, 304th Signal Battalion from August 1969 to August 1971, as well as the Headquarters and Headquarters Detachment, 4th Signal Group, 8th Infantry Division from August 1971 to October 1971.  

The JSRRC's, or other relevant source's, findings must specifically address whether the Veteran's duties as a Clerk Typist and an Information Specialist from August 1969 to October 1971 brought him to the DMZ, for any length of time, thus exposing him to herbicides.  

All research efforts should be documented, and if any negative results, a formal finding of unavailability should be associated with the Veteran's claims file.

3. Thereafter, readjudicate the issues on appeal, to include the issue of entitlement to service connection, to include on a secondary basis, for hypertension.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplement statement of the case, given the opportunity to respond, and the case should be thereafter returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




